EXHIBIT 10.6

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended and restated

Director Restricted Stock Agreement

Cover Sheet

This Agreement evidences the grant by Red Hat, Inc., a Delaware corporation (the
“Company”), on the date set forth below (the “Grant Date”) to the person named
below (the “Director” or “Participant”) of a Restricted Stock Award (the
“Award”) with respect to the number of shares of restricted stock listed below
(the “Restricted Stock”) of the Company’s common stock, $.0001 par value per
share (“Common Stock”), with a vesting start date listed below (the “Vesting
Start Date”). This Award is subject to the terms and conditions specified in the
Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended and restated (the
“Plan”) and in the Agreement consisting of this Cover Sheet, the attached
Exhibit A and Appendix A thereto.

 

Director Name:

   <PARTICIPANT NAME>

Grant Date:

   <GRANT DATE>

Vesting Start Date:

   <GRANT DATE>

Number of Shares of Restricted Stock:

   <Number of shares>

 

  

RED HAT, INC.

100 East Davie Street

Raleigh, North Carolina 27601

(electronically accepted)

   By: /s/                    

<PARTICIPANT NAME>

   Name:    Title:

By accepting this Award, the Director hereby (i) acknowledges that a copy of the
Plan and a copy of the Plan prospectus have been delivered to the Director and
additional copies thereof are available upon request from the Company’s Equity
Compensation Department and can also be accessed electronically,
(ii) acknowledges receipt of a copy of this Cover Sheet, and Exhibit A and
Appendix A thereto (collectively, the “Agreement”) and accepts the Award subject
to all the terms and conditions of the Plan and the Agreement; (iii) represents
that the Director has read and understands the Plan, the Plan prospectus and the
Agreement, and (iv) acknowledges that there are tax consequences related to the
Award, some of which may vary by Director, and that the Director should consult
a tax advisor to determine his or her actual tax consequences. The Director must
accept this Award electronically, within thirty (30) days following notification
of the grant, pursuant to the online acceptance procedure established by the
Company; otherwise, the Company may, in its sole discretion, rescind the Award
in its entirety.



--------------------------------------------------------------------------------

EXHIBIT A

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended and restated

Director Restricted Stock Agreement

Terms and Conditions

 

1. Grant of Restricted Stock.

The Award is granted pursuant to and is subject to and governed by the Plan.
Unless otherwise defined in this Agreement, capitalized terms used herein shall
have the same meaning as in the Plan. The Restricted Stock shall be granted to
the Participant without payment of consideration (other than the continued
performance of services).

 

2. Vesting.

All of the shares of Restricted Stock initially shall be unvested shares. For so
long as the Participant maintains continuous service to the Company or one of
its Affiliates as an Employee or Director (a “Business Relationship”) throughout
the period beginning on the Grant Date and ending on the vesting date set forth
below (or if such date is not a trading day for the New York Stock Exchange, or
such other stock exchange on which the Company’s shares are then listed, on the
first trading day following such date), the Restricted Stock shall become vested
according to the schedule set forth below, subject to Section 3 hereof:

 

Vesting Date

   Number of Vested
Shares  

[As authorized by the Compensation Committee]

  

Notwithstanding the foregoing, upon the Participant’s death or becoming disabled
(as defined in Section 409A of the Code (“Section 409A”)), all of the Restricted
Stock shall become fully vested.

 

3. Cessation of Business Relationship.

If the Participant’s Business Relationship ceases for any reason, the shares of
Restricted Stock that were not vested on the date of such cessation of service
will be forfeited, except as provided in Section 2 and Appendix A. The shares of
Restricted Stock that are forfeited will be cancelled and returned to the
Company. The Participant’s Business Relationship shall be deemed to have ceased
on the last day of active service to the Company or any Affiliate and shall not
be extended by any notice of termination period. The Participant shall have no
further rights with respect to any shares of Restricted Stock that are so
forfeited. Any change in the type of Business Relationship the Participant has
within or among the Company and its Affiliates shall not result in the
forfeiture of the Restricted Stock so long as the Participant continuously
maintains a Business Relationship.

 

4. Procedure.

The shares of Restricted Stock under the Agreement shall be registered in the
Participant’s name and held by the Company’s transfer agent in book entry format
on behalf of the Participant. When the Restricted Stock vests, the Company’s
transfer agent shall deliver from the shares of Restricted Stock deposited with
it the number of shares which have then vested to or for the account of the
Participant (or the Participant’s legal representatives, beneficiaries or
heirs). The Participant agrees that any resale of the shares of Restricted Stock

 

2



--------------------------------------------------------------------------------

received upon vesting shall be made in compliance with the registration
requirements of the Securities Act of 1933, as amended, or an applicable
exemption therefrom, including without limitation the exemption provided by Rule
144 issued thereunder (or any successor rule).

 

5. Restrictions on Transfer.

Until the Restricted Stock vests, as provided in Section 2 or Section 3, the
Participant shall not sell, assign, transfer, pledge, hypothecate or otherwise
encumber or dispose of any Restricted Stock, either voluntarily or by operation
of law. Any attempt to dispose of any Restricted Stock in contravention of the
above restriction shall be null and void and without effect.

The Company shall not be required (i) to transfer on its books any of the
Restricted Stock which have been transferred in violation of any of the
provisions set forth herein or (ii) to treat as the owner of such Restricted
Stock any transferee to whom such Restricted Stock have been transferred in
violation of any of the provisions contained herein.

 

6. No Obligation to Continue Business Relationship.

Neither the Plan, this Agreement, nor the grant of the Restricted Stock imposes
any obligation on the Company or its Affiliates to have or continue a Business
Relationship with the Participant.

 

7. Rights as Stockholder.

Except for the restrictions on transfer and vesting provisions in this
Agreement, the Participant shall have all of the rights of a stockholder of the
Company with respect to the Restricted Stock, including but not limited to the
right to receive dividends paid on the Restricted Stock and the right to vote
the Restricted Stock; provided that the Participant’s right to such dividends is
subject to satisfaction of the vesting requirements set forth in Section 2 of
this Agreement and the termination of any restrictions on the transferability
and forfeitability of the Restricted Stock, and any dividends attributable to
the period before such vesting and the termination of such restrictions will be
paid within 30 days after vesting occurs.

 

8. Adjustments for Capital Changes.

The Plan contains provisions covering the treatment of Restricted Stock in a
number of contingencies such as stock splits and mergers. Provisions in the Plan
for such adjustments are hereby made applicable hereunder and are incorporated
herein by reference.

 

9. Change in Control.

Provisions regarding a Change in Control are set forth on Appendix A.

 

10. Tax Matters.

The Participant understands that he or she may elect to be taxed at the time the
Restricted Stock is granted rather than when and as the Restricted Stock vests
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service and the Company within 30 days from the date of grant.

11.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Award materials by the Company, for the purpose of implementing, administering
and managing the Participant’s participation in the Plan.

 

3



--------------------------------------------------------------------------------

The Participant understands that the Company may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Affiliate, details of all Restricted Stock awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Personal Data”), for the purpose of
implementing, administering and managing the Plan.

The Participant understands that Personal Data will be transferred to any stock
plan service provider which is, presently or in the future, assisting the
Company with the implementation, administration and management of the Plan. The
Participant understands that these recipients of Personal Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of Personal Data
by contacting the Participant’s local human resources representative. The
Participant authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Personal
Data, in electronic or other form, for the purpose of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Personal Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares received upon vesting of the Restricted Stock awards. The Participant
understands that Personal Data will be held as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that he or she may, at any time, view Personal Data,
request additional information about the storage and processing of Personal
Data, require any necessary amendments to Personal Data or refuse or withdraw
the consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to withdraw his or her consent, his or her service with the Company
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant the Participant Restricted Stock awards or other equity awards or to
administer or maintain Restricted Stock awards or other equity awards granted to
the Participant prior or subsequent to such refusal or withdrawal. Therefore,
the Participant understands that refusal or withdrawal of consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact his or her local human
resources representative.

 

12. Miscellaneous.

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Participant, at the most recent address shown on the
records of the Company, and if to the Company, to the Company’s principal
office, attention of the Corporate Secretary.

(b) Entire Agreement; Modification. This Agreement (including the cover sheet)
and the Plan constitute the entire agreement between the parties relative to the
subject matter hereof, and supersede all other communications between the
parties relating to the subject matter of this Agreement. This Agreement may be
modified, amended or rescinded by the Company as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
the Plan or other applicable rules, including, without limitation, the rules of
the stock exchange on which the Shares are listed; provided that, no amendment
or modification of this Agreement shall materially impair the rights of any
Participant without such Participant’s consent. Notwithstanding the foregoing
provision, no such consent shall be required with respect to any amendment or
modification if the Committee determines in its sole discretion that (i) such
amendment or modification is not

 

4



--------------------------------------------------------------------------------

reasonably likely to significantly reduce the benefits provided under the Award
or that the Participant has received adequate compensation for any such
reduction, or (ii) such amendment or modification, including cancellation of the
Award granted under this Agreement, is necessary or advisable in order to comply
with, or avoid adverse consequences due to changes in the laws or rules
applicable to the Company or the Participant that the Company considers
significant. Notwithstanding the foregoing, in the event of a Change in Control,
amendments or modifications, including cancellation of the Award granted under
this Agreement pursuant to 12(b)(ii), shall not be permitted except as provided
for in Appendix A of this Agreement.

(c) Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the heirs, legatees, distributees, executors and administrators of
the Participant and the successors and assigns of the Company.

(f) Participant’s Acceptance. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. The Participant is urged to read this Agreement carefully
and to consult with his or her own personal tax, legal and financial advisors
regarding the terms and consequences of this Agreement and the legal and binding
effect of this Agreement. By virtue of his or her acceptance of this Agreement,
the Participant is deemed to have accepted and agreed to all of the terms and
conditions of this Award and the provisions of the Plan, including as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Award.

(g) Section 409A. This Agreement and the Restricted Stock are intended to
qualify for an exemption from the requirements of Section 409A and shall be
construed consistently therewith and shall be interpreted in a manner consistent
with that intention. Notwithstanding the foregoing, the Company, its Affiliates,
Directors, officers and agents shall have no liability to a Participant, or any
other party, if an Award that is intended to be exempt from Section 409A is not
so exempt, or for any action taken by the Committee or its delegates.

(h) Governing Law/Choice of Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to the principles of the conflicts of laws thereof. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties, evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of North
Carolina and agree that such litigation shall be conducted only in the courts of
Wake County, North Carolina, or the federal courts for the United States for the
Tenth District of North Carolina, and no other courts, where this Award is made
and/or to be performed.

(i) Administrator Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith will be final and binding
upon Participant, the Company and all other interested persons.

 

5



--------------------------------------------------------------------------------

APPENDIX A

In the event the Director has continuously served as a director until from the
date of grant of the Restricted Stock until a Change in Control, all of the
Restricted Stock shall become vested.

 

6